Citation Nr: 9920718	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  96-30 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly compensation for loss of use 
of the left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from January 1941 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 


FINDING OF FACT

The veteran has not lost the use of his left hand.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation for 
loss of use of the left hand are not met.  38 U.S.C.A. 
§§ 1114(k), 5107 (West 1991); 38 C.F.R. §§ 3.350(a)(2), 4.63 
(1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran is service-connected for, among other 
disabilities, partial paralysis of various nerves of the left 
arm secondary to fragment wound.  He is also service-
connected for residuals of an amputation of the right arm.  
These wounds were sustained while in combat against the enemy 
forces in the South Pacific.  The veteran's combined service-
connected disability rating is 100 percent.  He filed a claim 
in February 1996 seeking entitlement to special monthly 
compensation for loss of use of the left hand.

Various VA outpatient treatment records from 1985 to 1998 are 
of record and have been reviewed.  These primarily concern 
treatment for conditions unrelated to the veteran's left arm 
disability.   

On VA examination in July 1995, it was reported that the 
veteran's left arm had a scar and was thin and atrophied, 
with obvious disuse atrophy.  He had normal range of motion 
of the shoulder, but with weakened shoulder girdle muscles.  
He was able to lift the arm above the shoulder level, but 
with little strength.  He had normal range of motion in the 
elbow, but again with greatly diminished strength in 
adduction and abduction particularly.  There was limited 
motion of the wrist with no posterior motion possible and 
with limited weakened flexion.  It was also noted that there 
was weakness and atrophy of the skin of the hand musculature 
with permanent claw deformity of the fourth and fifth fingers 
consistent with ulnar nerve injury.  There was poor grip of 
the left hand, and he was unable to form a fist.  The 
impression included a partial loss of function of the left 
arm secondary to brachial plexus injury particularly of the 
ulnar nerve with muscular weakness, limited motion of the 
left wrist, and major loss of function of the left hand 
secondary to the ulnar nerve damage.  

On VA examination in February 1996, it was reported that the 
veteran had the assistance of relatives who lived with him in 
performing activities that were hard for him to handle with 
only the use of his crippled left arm.  It was further noted 
that he could dress himself, but that he did not like to 
button or unbutton things because it was difficult.  However, 
it was stated that he could button if he had to.  He could 
bathe himself and could drive a car, but had trouble pushing 
away with his left arm.  He could not open jars and could not 
get a grip when his left hand was supinated.  It was also 
reported that he could not write and had trouble doing 
household chores.  He had some ability to vacuum with the 
left hand, but had difficulty making beds, doing laundry, 
washing dishes, running the dishwasher, and performing other 
daily activities.  Examination of the left hand and arm found 
he had a long, well-healed scar.  He reported numbness 
throughout the entire ulnar distribution of the left arm from 
the mid, upper arm down to and including the hand and the 
fingers of the ulnar distribution.  He had a claw hand, with 
the third, fourth and fifth fingers being flexed.  The fifth 
finger flexed more than the others.  He could not straighten 
them out.  The index finger was partly flexed, but he could 
completely extend it.  The thumb was normal.  The interossei 
muscles were all atrophic and he gripped the dynamometer to 
only five pounds with his left hand.  He could dorsi flex to 
only to 10 to 12 degrees at the wrist.  Palmar flexion at the 
wrist was normal.  He had minimal strength in the left arm, 
particularly in the pushing mode.  Grasping had to be 
manipulated only by the thumb, index finger, and a little bit 
of the third finger.  Manipulation was difficult with the 
first three fingers, but he was able to hold a pen and 
attempt to write and could button his buttons.  It was noted 
that he used loafer shoes that did not have ties and he 
avoided unbuttoning his shirts when dressing.  Neurological 
examination revealed he had complete ulnar nerve paralysis of 
the left arm, which had left him with weakness of the arm and 
he had limitation of motion of the wrist and a claw hand.  
The impression included complete ulnar nerve palsy of the 
left arm secondary to his war inflicted injury, limitation of 
motion of the left wrist, and limitation of motion of the 
third, fourth and fifth fingers secondary to the ulnar 
paralysis and atrophy of the interosseous muscles of the left 
hand.  

At a personal hearing before a hearing officer held at the RO 
in October 1996, the veteran testified that he left the top 
button open on his shirts and pulled them over his head 
rather than trying to button and unbutton them.  He also 
reported that he could drive, but he had to have power 
steering.  He stated that he could not put a tie on and could 
not pick up much weight with his left hand.  He could sign a 
check, but not very well.  For pushing, he used his right 
stump as much as his left hand.  He said that he lived with 
his grandson and his wife and that they helped him on 
occasion.  They would help him by cooking, cutting up his 
meat, and putting on his tie.  The veteran testified that he 
could bathe and dress himself with no trouble.  He further 
reported that he had stayed alone for two days recently, but 
that it was much harder for him to manage alone.  

On VA examination in December 1997, it was reported that the 
veteran had gained some strength in his left arm since his 
last VA examination in February 1996, and he was able to 
extend his fingers a bit more than before, especially when he 
drove a golf cart as a volunteer at the VA hospital using 
only his left arm.  He was reported to still have weakness of 
extension in his fingers on the left hand, the fifth more 
than fourth more than third.  He had pain over the dorsal 
surface of the wrist.  Examination found he had a claw hand 
on the left, but no weakness of finger flexion except 
minimally in the fifth finger.  There was weakness of thumb 
flexion and opposition, as well as of adduction.  There was 
4/5 weakness of pronation and supination of the forearm and 
of flexion and extension of the forearm.  There was also 
atrophy of the wrist and finger extensors and thumb adductor 
mass.  There was hypesthesia over the entire inferior side of 
both the forearm and upper arm to the axilla.  Diagnoses 
included status post lower cord of the left brachial plexus 
shell fragment wound injury and residual neuropathy.  It was 
stated that this was not an ulnar and musculospiral nerve 
injury but higher up in the brachial plexus.  It was 
partially disabling in the use of his only arm on the left 
since he had difficulty with some fine movements due to 
weakness of the fingers and thumb.  

At a personal hearing before the undersigned member of the 
Board held at the RO in April 1999, the veteran testified 
that he was able to write his name with some difficulty, but 
had problems holding on to things at times and had pain in 
his hand across the wrist.  He testified that he could only 
wiggle three fingers well, he could not button new buttons 
but was able to button them once the holes were opened up.  
He could not put on a tie.  His said that his grandson lived 
with him and assisted him.  He felt that he could not get by 
with this assistance.  He reported that he could hardly lift 
ten pounds with his palm facing downward but that, with his 
palm up, he could hold something.  He had pain everyday in 
the left hand across the wrist, especially at night.  He had 
difficulty dorsi flexing his hand, but he could palmar flex.  
During the hearing the veteran demonstrated to the 
undersigned that he could lift a coin off the table using his 
fingernails, but that he could not lift a microphone weighing 
about two pounds.  He was able to hold a book, but reported 
it was painful.  He unbuttoned the two buttons on his shirt 
and buttoned them back up.  He reported that he could feed 
himself, but that he could not cut meat with a knife.  He 
also said that he could hold a sandwich and buckle a belt 
buckle, but that at times he had trouble working a zipper 
when it was tight.  He reported he had no problems going to 
the bathroom.  He said he was able to work outside for four 
or five minutes, but must then rest his hand.  The veteran 
reported that he worked at the VA hospital driving a golf 
cart, and that this was helping his two fingers to come away 
from his palm.  He was able to grip the steering wheel using 
his thumb.  He said that he did not remember a doctor ever 
telling him that his hand disability was so bad that if he 
had lost his hand it would be the same.  He said he had no 
problems getting his glasses out of the glass case

Analysis

In determining the veteran's entitlement to special monthly 
compensation for loss of use of the left hand, the Board must 
consider the medical evidence concerning the current 
impairment of his left hand in light of the controlling laws 
and regulations governing entitlement to such additional 
benefits.  The criteria for entitlement to additional monthly 
compensation for loss of use of a hand or a foot are very 
specific and are set forth in the provisions of 38 U.S.C.A. § 
1114(k).  Loss of use of a hand or a foot will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below elbow or knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of the 
hand or foot, whether the acts of grasping, manipulation, 
etc., in the case of the hand, or of balance and propulsion, 
etc., in the case of the foot, could be accomplished equally 
well by an amputation stump with prosthesis.  Complete 
ankylosis of two major joints of an extremity will be taken 
as loss of use of the hand or foot.  38 C.F.R. §§ 
3.350(a)(2), 4.63.

Reports of recent VA examinations show that while the veteran 
has significant limitations resulting from his service-
connected left arm and hand disabilities, he is still able to 
perform many functions using his left arm and hand.  He can 
move his arm at the shoulder, elbow, and wrist.  He has a 
claw hand involving the third, fourth and fifth fingers, but 
he can grasp by using the thumb and index finger.  The 
examiner who performed the most recent VA examination in 
December 1997 noted that the veteran's left arm and hand 
disability was partially disabling since he had difficulty 
with some fine movements due to weakness of the fingers and 
thumb.    

In addition, the veteran's medical records and his hearing 
testimony show that, although he has had his right arm 
amputated, he is able to use his left arm and hand to such an 
extent that he continues to drive, he can take care of many 
of his daily activities including bathing and clothing 
himself, and he can even write, albeit with difficulty.  He 
can use his left hand to button clothing if the holes are not 
too tight, manipulate a zipper and belt buckle, pick up 
coins, hold a book, and hold utensils to perform yard work 
for short periods.    

Thus, the Board concludes that there is no objective evidence 
of functional loss of the left hand or arm that would equate 
to the functional level of an amputation stump with 
prosthesis.  Further there is no medical evidence that he has 
complete ankylosis of two major joints of the left upper 
extremity.  Therefore, the Board concludes that entitlement 
to special monthly compensation for loss of use of the left 
hand is not warranted.  38 U.S.C.A. § 1114(k); 38 C.F.R. 
§§ 3.350(a)(2), 4.63.  The Board has carefully reviewed the 
evidence of record, but the evidence is not so evenly 
balanced as to raise a reasonable doubt.  38 U.S.C.A. § 5107. 

The Board takes this opportunity to express its profound 
gratitude for the veteran's service to the citizens of the 
United States.  The sacrifices he incurred for his country 
are deeply appreciated.

ORDER

Entitlement to special monthly compensation due to loss of 
use of the left hand is denied.

		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

 

